In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00431-CV


                       IN RE BRIAN DAMON WARD, RELATOR

                               ORIGINAL PROCEEDING

                                    January 20, 2015

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.



       Relator, Brian Damon Ward, apparently attempting to proceed pro se and in

forma pauperis, seeks mandamus relief. It is unclear after reviewing Ward’s petition for

writ of mandamus exactly what relief he is seeking. It appears that Ward is seeking

reversal of a judgment dismissing his claims for want of prosecution in trial court cause

number V-100850-00-B. We will deny the petition.


       After receiving Ward’s petition on December 12, 2014, this Court sent Ward

notice that a $145.00 filing fee applied to his petition. This notice informed Ward that he

must either pay the fee or file an affidavit of indigence with this Court by January 9,

2015. Further, this notice directed Ward to file an Affidavit Relating to Previous Filings
and a certified copy of his inmate trust account if he files an affidavit of indigence. See

TEX. CIV. PRAC. & REM. CODE ANN. § 14.004 (West Supp. 2014); Douglas v. Moffett, 418
S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013, no pet.). The Court’s notice

informed Ward that failure to comply with the directives of the Court would subject his

original proceeding to dismissal without further notice. See TEX. R. APP. P. 42.3(c).

Ward filed a motion to proceed in forma pauperis and an affidavit of indigence on

January 16, 2015. While these filings included a certified copy of Ward’s inmate trust

account, it did not include an affidavit relating to previous filings. As such, Ward has

failed to meet with the legal requirements to proceed as an indigent and failed to comply

with the directives of this Court.


        Much of the confusion relating to Ward’s petition for writ of mandamus arises

because the petition does not satisfy the mandatory requirements of Rule 52.3 of the

Texas Rules of Appellate Procedure.1 Relator’s pro se status does not exempt him

from complying with the rules of procedure. See Mansfield State Bank v. Cohn, 573
S.W.2d 181, 184-85 (Tex. 1978).


        We deny Ward’s petition for mandamus relief for failure to comply with a directive

of this Court and the applicable rules of procedure. See TEX. R. APP. P. 42.3(c).



                                                         Mackey K. Hancock
                                                             Justice



        1
            Specifically, the petition does not identify the parties and their counsel, include a table of
contents, include an index of authorities, include a statement of the case, include a statement of
jurisdiction, identify the issues presented, include a clear and concise argument, contain a short
conclusion that clearly states the nature of the relief sought, include a certification, and include an
appendix with necessary documents. See TEX. R. APP. P. 52.3(a)-(f), (h)-(k).

                                                    2